Citation Nr: 1141386	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to April 1963.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for tinea pedis and assigned an initial noncompensable disability rating, effective November 2, 2005.  Jurisdiction over the Veteran's claim has remained with the RO in Hartford, Connecticut.

In May 2010, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2010 and February 2011, the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its February 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to assess the severity of his service-connected skin disability.  The AOJ was instructed to contact the Veteran in order to schedule the examination during a period of flare up of the skin disability.  All efforts to schedule the examination during a period of flare up were to be documented in the claims file and if such scheduling was not possible, the reason was also to be documented in the claims file.

In a letter dated in March 2011, the Veteran was notified that he would be scheduled for a VA examination for his service-connected skin disability.  He was advised that the examining facility would be notified of the request to schedule the examination during a period of flare up of the skin disability and would be asked to attempt to coordinate such scheduling.  There is no further documentation of any efforts taken to schedule the examination during a period of flare up and no explanation given as to why such scheduling was not possible.

The Veteran was afforded a VA examination in September 2011 to assess the severity of his service-connected skin disability.  There is no documentation that an attempt was made to schedule the examination during an exacerbation.  The examination report reveals that there was no evidence of a rash on the feet at the time of the examination, however an opinion was provided as to extent of the area affected during flare ups of the disability.     

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As a VA examination was not conducted during a period of flare up of the Veteran's skin disability, there is no documentation as to all of the efforts taken to schedule a VA examination during a period of flare up, and no explanation was provided as to why such scheduling was not possible, the Board is unfortunately compelled to again remand this claim for compliance with the instructions in its February 2011 remand.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

The September 2011 VA examination report indicates that the Veteran received treatment for skin problems at a VA dermatology clinic and that he was most recently evaluated in August 2011.  The most recent VA treatment records in his claims file are dated in December 2009.  These records were contained in the West Haven Vista electronic records system.  Therefore, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

During a June 2005 Board hearing, the Veteran reported that he received treatment for foot problems from Dr. Kosofsky in Hartford, Connecticut.  He submitted some treatment records from Dr. Kosofsky dated in January and February 2005, however these records indicate that he was scheduled for further treatment and there is no evidence that any efforts have been taken to obtain all available treatment records from that facility.  Thus, a remand is also necessary to attempt to obtain these records.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's VA treatment for a skin disability since December 2009.

The Veteran must be notified of any records that are unavailable, of the efforts VA made to obtain the records; he should be provided a description of any further action VA will take concerning his claim, and be advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

2.  The AOJ should ask the Veteran to complete an authorization for VA to obtain and associate with the claims file all records of the Veteran's treatment for a skin disability from Dr. Kosofsky in Hartford, Connecticut.  

If the Veteran fails to provide the necessary authorization, he should be advised that he may obtain and submit the records himself.

The Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

3.  After all efforts to obtain and associate with the claims file any additional treatment records have been exhausted, the AOJ should contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his service-connected skin disability.  All such efforts should be documented in the claims file.  

If it is not possible to schedule the examination during a flare-up, the reason must also be documented in the claims file.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the percentage of the Veteran's entire body and the percentage of his exposed areas affected by the service-connected skin disability (including during any periods of flare up if the examination is not conducted during such a period).  The examiner should also note any systemic therapy that has been provided for the Veteran's service-connected skin disability during the past 12 month period and the frequency and duration of any such treatment.

The examiner should note whether the Veteran experiences flare-ups of his service-connected skin disability and, if so, whether the examination is being conducted during a period of flare up.  The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

